                Case 20-10343-LSS           Doc 4664       Filed 05/19/21       Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA                                          Case No. 20-10343 (LSS)
and DELAWARE BSA, LLC,
                                                               Jointly Administered
                                 Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Kyle Dechant of Gilbert LLP to represent the Future Claimants’ Representative as special
insurance counsel.

          Dated: May 14, 2021                 /s/ Sharon M. Zieg_______________________
                                              Sharon M. Zieg (No. 4196)
                                              YOUNG CONAWAY
                                              STARGATT & TAYLOR, LLP
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              (302) 571-6600
                                              szieg@ycst.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Maryland and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund revised August 31, 2016. I further certify that the annual fee of
$25.00 has been paid to the Clerk of the Court for the District Court.

          Dated: May 14, 2021                 /s/ Kyle Dechant_______________________
                                              Kyle Dechant
                                              GILBERT LLP
                                              700 Pennsylvania Avenue, SE, Suite 400
                                              Washington, DC 20003
                                              (202) 772-2200
                                              dechantk@gilbertlegal.com

                                         ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: May 19th, 2021                            LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
